DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 2021/0233779, having a domestic priority date of 1/23/20).
	In re claim 1, Kang et al. teach a method of manufacturing a semiconductor device, the method comprising:
forming a preliminary source structure 110 (i.e. a source line, [0041]); 
forming a stack structure 130 on the preliminary source structure 110, the stack structure 130 including a first material layer 132 and a second material layer 134 (Fig. 4A); 
forming a preliminary memory layer 133 (i.e. a memory stack, [0069]) that penetrates the stack structure 130 or 120 (Figs. 14, 15); 
forming a trench 150 that penetrates the stack structure 130 (Fig. 4A); 
forming a first buffer pattern 155 by performing a surface treatment on a portion of the second material layer 134 that is exposed by the trench 150 (i.e. performing a nitridation surface treatment on the side surface of the second material 134 to form the first buffer pattern 155, [0048], note: the layer 155 is a cushion layer between the second material layer 134 and the adjacent layer and thus acts as a “buffer pattern”); and 
forming a protective layer 176 covering the first buffer pattern 155 (Figs. 6A, 6B, [0055], the layer 176 is a blocking layer which acts as the protective layer).

    PNG
    media_image1.png
    342
    460
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    375
    386
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    321
    519
    media_image3.png
    Greyscale

	In re claim 7, Kang et al. teach that an upper surface of the first buffer pattern 155 is in contact with a lower surface of the first material layer 132 (Fig. 6B).

	In re claim 8, Kang et al. teach forming a cavity by removing a source sacrificial layer 120 of the preliminary source structure and forming source structure by forming a second source layer 195 in the cavity.  (Note: the sacrificial layer 120 directly contacts the preliminary source structure 110 and thus acts as the “source sacrificial layer” and the layer 195 is formed adjacent to the preliminary source structure 110 and thus acts as “second source layer.”)

    PNG
    media_image4.png
    353
    419
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    371
    423
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    341
    444
    media_image6.png
    Greyscale


	In re claim 9, Kang et al. teach a method of manufacturing a semiconductor device, the method comprising:
forming a preliminary source structure 110 (i.e. a source line, [0041]); 
forming a stack structure 130 on the preliminary source structure 110, the stack structure 130 including first material layers 132 and second material layers 134 (Fig. 4A); 
forming a preliminary memory layer 133 (i.e. a memory stack, [0069]) that penetrates the stack structure 130 or 120 (Figs. 14, 15); 
forming a trench 150 that penetrates the stack structure 130 (Fig. 4A); 
forming buffer patterns 155 overlapping the first material layers 132 (note: each of layers 155 is a cushion layer between the second material layer 134 and the adjacent layer and thus acts as “buffer patterns”); and 
forming a protective layer 176 covering the buffer patterns 155 (Figs. 6A, 6B, [0055], the layer 176 is a blocking layer which acts as the protective layer).
	In re claim 17, Kang et al. teach a method of manufacturing a semiconductor device, the method comprising:
forming a source sacrificial layer 120 (Fig. 9, note: the sacrificial layer 120 directly contacts the preliminary source structure 110 and thus acts as the “source sacrificial layer”);
forming a stack structure 130 in which first material layers 134 and second material layers 132 are alternately stacked (Fig. 4A); 
forming a channel structure 160 that penetrates the stack structure 130 (Fig. 9, note: the opening 150 is a memory channel hole, [0046] and Fig. 5A, and thus the structure 160 formed in the channel hole 150 acts as “channel structure.”); 
forming a trench 150 that penetrates the stack structure 130 (Fig. 4A); 
forming buffer patterns 155 by performing a surface treatment on sidewalls of the first material layers 134 that are exposed by the trench 150 (i.e. performing a nitridation surface treatment on the sidewalls of the first material layers 134 to form the buffer patterns 155, [0048] and Fig. 5A, note: the layers 155 are cushion layers between the first material layers 134 and the adjacent layer and thus acts as “buffer patterns”); and 
forming a protective layer 176/174 covering the buffer patterns 155 (Figs. 6A, 6B, [0055], the layer 176/174 is a composite layer comprising a blocking layer 176 and a trap layer 174 which collectively acts as the protective layer);
forming a cavity (see annotated Fig. 10) by selectively removing the source sacrificial layer 120 (i.e. evolving from Fig. 9 to Fig. 10); and 
forming a source layer 195 that is connected to the channel structure 160 in the cavity (i.e. evolving from Fig. 10 to Fig. 11), note: the layer 195 is formed adjacent to the preliminary source structure 110 and thus acts as “a source layer.”)

	In re claim 18, Kang et al. teach that the protective layer 176/174 includes a first protective portion 176 that covers the buffer patterns 155 and a second protective portion 174 that covers the first protective portion 176 (Fig. 6B), and wherein the first and second protective portions 176 and 174 include different materials (i.e. the layer 176 is an oxide layer, whereas the layer 174 is a nitride layer, [0055]).

Allowable Subject Matter
5.	Claims2-6, 10-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2021/0233779.  The improvement comprises that : (a) the surface treatment is an oxidation process, and wherein the first buffer pattern includes oxide (claim 2); forming a second buffer pattern by oxidizing a portion of the first source layer (claim 3); the preliminary memory layer includes a preliminary tunnel insulating layer, a preliminary data storage layer that surrounds the preliminary tunnel insulating layer, and a preliminary blocking layer that surrounds the preliminary data protective layer includes the same material as the preliminary data storage layer (claim 5); a distance between a sidewall of the first buffer pattern and a center of the trench is less than a distance between a sidewall of the first material layer and the center of the trench (claim 6); the protective layer includes an interposed portion between the buffer patterns (claim 10); the protective layer includes a recess that is formed by recessing an inner sidewall of the protective layer (claim 12);  simultaneously removing the buffer patterns and the first material layers (claim 15); and removing the protective layer to expose the buffer patterns; removing the buffer patterns to expose the second material layers (claim 16).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 16, 2022



/HSIEN MING LEE/